Upon an information filed in the county court of Lawrence county charging plaintiff in error with violating the Prohibition act by unlawfully possessing and transporting intoxicating liquor, he was tried, convicted and sentenced upon two counts, and he has sued out a writ of error from this court to review the record.
The undisputed evidence shows that on May 24, 1926, plaintiff in error was arrested by the sheriff of Lawrence county on the Illinois bank of the Wabash river at a point about a mile and a half south of Vincennes, Indiana, at a place where there were many fishing boats. After having been arrested plaintiff in error's automobile was searched without a search warrant, and in the car the officers found and seized a five-gallon jug containing three gallons of distilled *Page 138 
water, two empty glass bottles, two small vials of coloring matter, a tin measuring can with funnel attached, a hydrometer, and a bottle containing from one-eighth to one-fourth of a pint of liquid which is claimed by defendant in error was intoxicating liquor. These articles were admitted in evidence over plaintiff in error's objection. Prior to the commencement of the trial he had made a motion to have them suppressed as evidence on the ground that they had been illegally seized.
Plaintiff in error contends that the search of his automobile was an invasion of his constitutional rights under the constitutions of the United States and of the State of Illinois. That question, however, is in nowise involved in this case. The undisputed evidence is that when the sheriff proposed to search plaintiff in error's automobile plaintiff in error told him to go ahead and search, and that when the sheriff attempted to open the door of the car it stuck, and plaintiff in error came up and said, "I will open it," and he thereupon opened the door in order that the sheriff might search the car. Where a person consents to a search of his premises or vehicle by officers without a search warrant he thereby waives all right to complain that his constitutional rights have been invaded. (24 Rawle C. L. 723.)
It appearing from the record in this case that there is no question involved therein which would give this court jurisdiction, the cause is transferred to the Appellate Court for the Fourth District.
Cause transferred.